          Case 1:19-cr-00127-AMD-ST Document 44 Filed 07/08/19 Page 1 of 2 PageID #: 258


 ^CJA 20 APPOINTMENT OF AND ALTiiORI'l Y TO PAY COURT-APPOINTED COUNSEL (Rev. 12/03)
 . C1R./DIST./ DIV. CODE                     2. PERSON REPRESENTED                                                                         VOUCHER NUMBER
 EDNY                                         Lucio Celli
3. MAG, DKT./DEF. NUMBER                                  4. DIST. DKT./DEF, NUMBER                            5. APPEALS DKT./DEF, NUMBER                      6, OTHER DKT, NUMBER
                                                           19 Cr. 127(AMD)
7, IN CASE/MATTER OF {( ase Name)                         8. PAYMENT CATEGORY                                  9, TYPE PERSON REPRESENTED                       10. REPRESENTATION TYPE
                                                          ^Felony                    □ Petty OfTensc                Adult Defendant            □ Appellant           (Nee InxiniclmnsJ
                                                          □ Misdemeanor              □ Other                   □ Juvenile Defendant            □ Appellee
 U.S. V. Celli                           □ Appeal                                         □ Other                                                               CO
11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offeme, list (up lofive) mnjor offemex ciiargvil. accorJiiig In severiiv of offense.
 18 use 875(c)
12. ATTORNE^"S NAME (Firsi Name. AI /.. /.a.\i Name. iiiLluding anv suffix).                                   13. COURTORDER
       AND MAILING ADDRESS                                                                                      Co Appointing Counsel                           □ C Co-Counsel
                                                                                                                □ F Subs For Federal Defender                   □ R Subs For Retained Attorney
 Michael O. Hueston, Esq.                                                                                       □ P Subs For Panel Attorney                     □ Y Standby Counsel
 16 Court Street, Suite 1800
 Brooklyn, New York 11241                                                                                      Prior Attorney's Name;
                                                                                                                  Appointment Dates:
                                                                                                                n Because the above-named person represented has testified under oath or has otheivvise
       Telephone Number;                                  (718) 246-2900                                       satisfied this Court that he or she (I) is fMiai;Nally unabKi^uipIoy counsel and (2) docs
                                                                                                               not wish to waive counsel, and bccyS^RbunraKSis ofjusticelb rc(|uirc, the anJ'n^Ovhose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per in.slruciioiu)                                      name appears in Item 12 is nppoin^d to rbp^scir^ this rv^on iiiViis case, ORl
                                                                                                                D Other (See Inslniclimi.'!)
                                                                                                                                                s/Ann M. Donnelly
                                                                                                                                   Signature of Presidi|    Judge or By Order of the Court

                                                                                                                                                                                6/26/2019
                                                                                                                                Dateol'Order                                 Nunc Pro Tune Date
                                                                                                               Repayment or patlial repayment ordered from the person represented for this service at time
                                                                                                               appoinlmenl.        □ YES          □ NO

                            CLAIM FOR SERVICES AND EXPENSES                                                                                            FOR COURT USE ONLY
                                                                                                                       TOTAL               MATH/TECH.             MATHATECll.
                                                                                              HOURS                                                                                      ADDITIONAL
        CATEGORIES (Aiiucli iiemnaiioii of.ier\'ice.\ wiili daie.t)                                                  AMOUNT                    ADJUSTED             ADJUSTED
                                                                                            CLAIMED                                                                                          REVIEW
                                                                                                                     CLAIMED                    HOURS               AMOUNT

        a. Arraiunment and/or Plea
        b. Bail and Detention Hearinus                                                                                                                                       (HJcr
        c. Motion Hearings                                                                                                     OW
        d. Trial                                                                                                               0.00                                          0.00
        £^_Scnlcncmg_Hearinj^                                                                                                  0.00                                          0.00
        f Revocation Hearinus                                                                                                  0.00                                          0.00
        It. Appeals Court                                                                                                      0.00                                          0.00
        h. Other (Specify on adduwnal sheeis)                                                                                  0.00                                          0.00
        (RATE PER HOUR'S                                       )    TOTALS:                             0.00                   0.00                   0.00                   0.00
        a. Ititerviews and Confcrencgs                                                                                         cmr                                          TOT
        _b_Obtaining_and_rev^^                                                                                                TOT                                           TOT
        c. Legal research and brief writing                                                                                    IDW                                          TOT
        d. Travel time                                                                                                         0.00                                          0.00
        e. Investigative and other vt oik (Specify on adililinnai .sheeis)                                                     0.00                                          0.00
        (RATE PER 110UR = S                                    )    TOTALS:                             0.00                   0.00                   0.00                   0.00
        Tiavcl Expenses (lodging, parking, meals, mi/eage. elc.)
18.     Other E.\|>enses (oilier ilum experl. iranst npi.\, elc)
GRAND TOTALS (CLAIMED AND ADJUSTED):                                                                                           ooo                                           OTJO
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                   20. APPOINTMENT TERMINATION DATE                          21. CASE DISPOSITION
                                                                                                                    IF OTHER THAN CASF. COMPLETION
      FROM:                                                  TO:

22. CLAIM STATUS                       □ Final Payment                  C Interim Payment Number                                                 □ Supplemental Payment
      Have you previously applied to the court for compensation and/or reimbursement for this                  □ YES       □ NO            If yes, were you paid?     □ YES     □ NO
      Other than from the Court, liave you, or to your knowledge has anyone else, received payment (coiiipcii.saiion or unyiliing of value) from any other source in connection with this
      representation? DYES               □ NO              Ifyes. give details on additional sliects.
      I swear or affirm (he (ruth or correctness of the above statements.

      Signature of Attorney                                                                                                                          Dale


                                                                APPROVED FOR PAYMENT — COURT USE ONLY
23. IN COURT COMP.                         24. OUT OF COURT COMP.               25. TRAVEL EXPENSES                    26. OTHER EXPENSES                       27. TOTAL AMT. APPR./CERT.
                                                                                                                                                                $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                                   DATE                                     28a. JUDGE CODE


29. IN COURT COMP.                         30. OUT OF COURT COMP.               31, TRAVEL EXPENSES                    32, OTHER EXPENSES                       33. TOTAL AMT. APPROVED
                                                                                                                                                                $0.00
34. SIGNATURE OP CHIEF JUDGE. COURT OF APPEALS (OR DELEGATE) l-aymeni approved                                         DATE                                     34a. JUDGE CODE
      III wtt'.v.v ofllie slaluliirx' ihie.dmld amoiml.
Case 1:19-cr-00127-AMD-ST Document 44 Filed 07/08/19 Page 2 of 2 PageID #: 259




    Ci                '\

         -N   1^7.
                 -<

6                     \ .   ;
